
	
		I
		112th CONGRESS
		1st Session
		H. R. 3149
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2011
			Mr. Price of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title I of the Patient Protection and Affordable
		  Care Act to expand access to high risk pools.
	
	
		1.Expanding access to high risk
			 poolsSection 1101(d)(2) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148) is amended
			 by—
			(1)inserting
			 (A) after (2);
			(2)striking ;
			 and at the end and inserting ; or; and
			(3)and inserting at
			 the end the following:
				
					(B)has been covered under a State health
				benefits risk pool (including a qualified high risk pool, as
				such term is defined in section 2744(c)(2) of the Public Health Service Act (42
				U.S.C. 300gg–44(c)(2))) during such 6-month period;
				and
					.
			
